DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed June 28, 2021 has been entered. Claims 2-3 have been cancelled, and claims 1, 4-7, 10, 12, 14-17, and 20 have been amended. Claims 1 and 4-20 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed April 7, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brister (US 2006/0142651) in view of Medtronic (US 2015/0164389) and further in view of Scienmet (WO 2014/072823). Brister, Medtronic, and Scienmet were all cited in the previous Non-Final Office Action mailed April 7, 2021. 
Regarding claim 1, Brister teaches a method (Fig. 18A) for monitoring a blood glucose level of an individual, comprising the steps of 
receiving a first glucose value (“receive sensor data from continuous analyte sensor,” step 202), which has been measured in a body fluid of the individual other than the individual's blood (interstitial fluid (ISF)), the first glucose value representing the blood glucose level of the individual with a first delay (a glucose level measured in the interstitial fluid has an inherent delay to the glucose level in the blood);
analyzing the first glucose values to determine whether the represented blood glucose level is acceptable (Brister discloses multiple conditions in which blood glucose level may not be acceptable and a reference/supplementary value is needed: “the microprocessor can be programmed so as to determine the rate of change of glucose concentration based on the continuous sensor data, and perform calibration only if the rate of change is below a predetermined threshold,” paragraph 526; “the calibration process can…obtain a reference analyte value for calibration…when analyte concentrations are at high and/or low values…large excursions in analyte levels…when analyte values indicate approaching clinical risk,” paragraph 533); and 
depending on whether the represented blood glucose level is determined to be acceptable, selectively initiating (paragraphs 526, 533) the step of determining a supplementary glucose value (“receive reference data from reference analyte source,” step 204).
(“the reference data is based on sensor data from another substantially continuous analyte sensor,” paragraphs 527-529). However, Brister does not explicitly teach other suitable sensors for receiving the reference data, thus, one would be motivated to look for other existing glucose sensors. Medtronic teaches analogous art comprising an orthogonally redundant glucose monitoring system with a transcutaneous optical sensor and an electrochemical sensor that allows for more comfortable, reliable, and accurate sensing compared to systems that rely on blood glucose meters or a second electrochemical sensor (“simple redundancy”) for calibration (paragraphs 93-94, 98-99; Figs. 48A-48B). Scienmet teaches that blood glucose levels can be determined by recording fluctuations in the voice of a person (pg. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Brister with the teachings of Medtronic and Scienmet such that the supplementary glucose value is determined from speech of an individual instead of from a blood glucose meter or another continuous analyte sensor. First, since Brister doesn’t explicitly teach other sensors suitable for use in the system, one would be motivated to look within the art for known combinations or methods of estimation. Second, Medtronic teaches that orthogonal redundancy reduces the need for finger stick calibration while improving accuracy of the overall system (paragraphs 
Regarding claim 4, Brister in view of Medtronic and Scienmet teaches the steps of determining a supplementary glucose value (receiving speech and analyzing the individual's speech, as taught by Scienmet) are selectively initiated depending on a detected physical activity of the individual (“the user interface can prompt the user to obtain a reference analyte value for calibration based at least in part on certain events, such as meals, exercise,” Brister paragraph 533).
Regarding claim 5, Brister in view of Medtronic and Scienmet teaches the steps for determining a supplementary glucose value (receiving speech and analyzing the individual's speech, as taught by Scienmet) are automatically initiated (“the calibration process can prompt the user via the user interface to ‘calibrate now’,” Brister paragraph 533). From Applicant’s specification, “the automatic initiation includes one or more steps carried out by the control circuitry…These steps may include turning on the microphone, prompting the user to start speaking, and starting the recording of the speech,” (pg. 9, lines 15-18). Thus, Brister satisfies the limitations of the claim as understood in light of the specification in that calibration initiated by a system prompt is considered to be automatic.
(“keyboard 162 can allow, for example, input of user interface about himself/herself, such as…reference analyte values…prompts or messages can be displayed on the user interface to convey information to the user, such as reference outlier values, requests for reference analyte values…,” Brister paragraphs 511-512; see also paragraph 524). From Applicant’s specification, “manual initiation requires an action from the diabetic or another user such as pressing a button, inputting a voice command, or providing any other kind of input to the user input interface …to confirm that a supplementary glucose value should be determined,” page 9, lines 26-29. Brister satisfies the limitations of the claim as understood in light of the specification in that a user can respond to a prompt for calibration and calibration information can be input by the individual via the keyboard.
Regarding claim 7, Brister in view of Medtronic and Scienmet teaches the first glucose value is measured at a first point in time and wherein the steps of determining the supplementary glucose value (receiving speech, analyzing the individual's speech) are performed within a predetermined time of the first point in time (when reference data from another sensor is used, “the sensors can be employed so that they provide sensor data in discrete or overlapping periods,” paragraph 529; in the combination of Brister, Medtronic, and Scienmet, the reference glucose value derived from speech analysis can be received in a discrete period after the first point in time or at the same time as the continuous data). 
Regarding claim 8, Brister in view of Medtronic and Scienmet teaches the method of claim 1, but does not explicitly teach creating an alarm when the supplementary glucose value indicates that the blood glucose level is below a first predetermined threshold value or above a second predetermined threshold value. Brister does teach retrieving a reference analyte value when sensor values are abnormally high or low (“when analyte values indicate approaching clinical risk, the user interface can prompt the user to obtain a reference analyte value…when analyte concentrations are at high and/or low values,” paragraph 533-534) and that alerts or audible signals can be used for conditions such as hyperglycemia or hypoglycemia (paragraph 511). Medtronic further teaches that the orthogonally redundant sensor can determine a true alert condition from a false alert (“orthogonal redundancy allows for the elimination of signals that are on the edge, further improving sensitivity/specificity and false alerts,” paragraph 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Brister in view of Medtronic and Scienmet such that an alarm is created when reference analyte values from the speech analysis confirm sensor analyte values are approaching clinical risk, such as in cases of hyperglycemia or hypoglycemia. One would be motivated to do so because Brister teaches initiating a reference analyte value when sensor data is abnormally high or low and using alerts to notify the user of hyperglycemic or hypoglycemic conditions, and Medtronic teaches that orthogonal redundancy can confirm true alert conditions. Since Brister already includes an alarm for some conditions, the result of this modification would be predictable.
	Regarding claims 10-16, while Brister teaches an embodiment using one sensor signal as reference data to calibrate the sensor (“the sensor data from one continuous sensor can be used to calibrate another continuous sensor,” paragraph 529), Brister does not explicitly teach determining a blood glucose level from a combination of the two sensors’ values or using the supplementary sensor to monitor the state of the first glucose value. Medtronic teaches algorithms for comparing and using signals of orthogonally redundant sensors (“advanced algorithms combine reliability information from each sensor and exploit features of the orthogonally redundant sensors to reduce lag, improve start-up time, and improve accuracy,” paragraph 177; see also paragraphs 178-183). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention taught by Brister, Medtronic, and Scienmet by using Medtronic’s algorithms to calculate a combined blood glucose value and monitor and calibrate the first continuous (“the reliability of each sensor can be calculated and weighted to provide the most robust and accurate glucose sensor measurement,” paragraph 94; “by comparing signals, faults can be confirmed and self-calibrations can be performed,” paragraph 177).
Regarding claims 10 and 11, Medtronic teaches the step of determining a current blood glucose level based on a weighted combination of the first glucose value and the at least one supplementary glucose value (Figs. 13A, 13B; “The individual weighted signals may then be combined and multiplied by a calibration factor to determine a calculated glucose factor,” paragraph 180).
Regarding claim 12, Medtronic teaches the step of monitoring the operation of a sensor used for measuring the first glucose value on the basis of the supplementary glucose value (“By comparing signals, faults can be confirmed and self-calibrations can be performed…by comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed. The optical sensor will then allow an immediate confirmation of possible sensitivity changes,” paragraph 177-178). In the combined system of Brister, Medtronic, and Scienmet, the optical sensor would be replaced by the voice derived blood glucose value.
Regarding claim 13, Medtronic teaches the monitoring comprises the step of comparing the first glucose value and the supplementary glucose value taking a difference between the first delay and the shorter delay into account (“The optical sensor may have a slightly longer response time than the electrochemical sensor. The advanced algorithms herein can compensate for this lag by examining each signal’s rate of change, and comparing the two signals,” paragraph 182). In the combined invention of Brister, Medtronic, and Scienmet, the voice derived blood glucose signal would have the shorter delay compared to the electrochemical signal, and Medtronic demonstrates compensating for differences in sensor response times between the orthogonally redundant sensors.
(“the optical sensor will then allow an immediate confirmation of possible sensitivity changes and…the electrochemical sensor can be re-calibrated based on the optical sensor,” paragraph 0178).
Regarding claim 15, Medtronic teaches the step of using a result of the comparing step for detecting malfunction of the sensor used for measuring the first glucose value (By comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed. The optical sensor will then allow an immediate confirmation of possible sensitivity changes,” paragraphs 177-178; Fig. 48A shows that sources of inaccuracy that cause the electrochemical sensor to decrease or lose signal have a “clear benefit” through the use of orthogonal redundancy).
Regarding claim 16, Medtronic teaches the step of using a result of the comparing step for determining when the sensor used for measuring the first glucose value is to be replaced (“the orthogonally redundant sensor system decreases the frequency of early sensor termination through the use of redundancy and dual sensing technologies,” paragraph 290; thus, the use of redundancy can also confirm when the electrochemical sensor needs to be replaced).
Regarding claim 17, Brister teaches a device (Fig. 15) for monitoring a blood glucose level of an individual, comprising: 
a first interface for receiving a first glucose value (sensor system 10, Fig. 15, paragraph 257)
a second interface for receiving speech from the individual (user interface 160 can include a microphone, paragraphs 511, 515), and
control circuitry (processor module 176, Fig. 17A) configured to:
analyze the first glucose value to determine whether the represented blood glucose level is acceptable (“the microprocessor can … perform calibration only if the rate of change is below a predetermined threshold,” paragraph 526; “the calibration process can…obtain a reference analyte value for calibration…when analyte concentrations are at high and/or low values…large excursions in analyte levels…when analyte values indicate approaching clinical risk,” paragraph 533); 
determine, based on whether the represented blood glucose level is determined to be acceptable whether a supplementary glucose value needs to be determined (multiple conditions under which to obtain reference analyte value are disclosed, paragraphs 526, 533); 
determine at least one supplementary glucose value (reference data is used to supplement and calibrate the sensor data, paragraphs 527-529)
Brister teaches all claim limitations except for analyzing and determining a supplementary glucose value from an individual’s speech, wherein the blood glucose value derived from speech has an inherent second delay shorter than the first delay. Brister teaches that reference data can come from a blood glucose meter or from another continuous analyte sensor (paragraphs 527-529). However, Brister does not explicitly teach other sensors that can be used as a reference sensor, thus, one would be motivated to look for other existing glucose sensing combinations. Medtronic teaches analogous art comprising an orthogonally redundant glucose monitoring system with a transcutaneous optical sensor and an electrochemical sensor that allows for more comfortable, reliable, and accurate sensing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Brister with the teachings of Medtronic and Scienmet such that the supplementary glucose value is determined from speech of an individual instead of from a blood glucose meter or another continuous analyte sensor. First, since Brister doesn’t explicitly teach other sensors suitable for use in the system, one would be motivated to look within the art for known combinations or methods of estimation. Second, Medtronic teaches that orthogonal redundancy reduces the need for finger stick calibration while improving accuracy of the overall system (paragraphs 93-94, 98-99), so one would be motivated to choose a glucose sensor with a different failure mode as a reference data source in order to improve Brister’s system in the same way. Third, blood glucose values derived from speech was a non-invasive (Scienmet pg. 2, paragraph 5) estimation method known within the art. Although, this method is not continuous, it would provide similar benefits and overcome some of the deficiencies of the optical and electrochemical sensor system recognized by Medtronic (connectivity issues, local ISF conditions, and lag time of the optical sensor, Figs. 48A-48B; paragraphs 162, 182). In order to reduce invasiveness from finger stick calibrations and/or a second transcutaneous sensor, provide more reliable glucose measurements using an orthogonally redundant sensor system, and to overcome the deficiencies of using ISF based glucose sensors, one would be motivated to use blood glucose measurements derived from voice as a reference data source. Thus, claim 17 is obvious over the teachings of Brister, Medtronic, and Scienmet.
Regarding claim 18, Brister teaches the device is a wearable configured to be carried by the individual (Fig. 15; the sensor system 10 and receiver 158 are wearable or can be carried, paragraphs 499-503, 520).
(sensor system 10 and receiver 158 can communicate with an external device 180, Fig. 17A; paragraphs 499, 514-515, 520).  
Regarding claim 20, Brister teaches a system (Fig. 17A) comprising a device for monitoring a blood glucose level of an individual (sensor system 10 and receiver 158, Fig. 15), comprising: 
a first interface for receiving a first glucose value (input module 174 receives data from the sensor system 10, Fig. 17A; paragraph 507), which has been measured in a body fluid of the individual other than blood (ISF), the first glucose value representing the blood glucose level of the individual with a first delay (glucose level measured from ISF has an inherent delay from the blood glucose level), 
a second interface for receiving speech from the individual (user interface 160 can include a microphone, paragraphs 511, 515), and 
control circuitry (processor module 176) configured to: 
analyze the first glucose value to determine whether the represented blood glucose level is acceptable (“the microprocessor can…perform calibration only if the rate of change is below a predetermined threshold,” paragraph 526; “the calibration process can…obtain a reference analyte value for calibration…when analyte concentrations are at high and/or low values…large excursions in analyte levels…when analyte values indicate approaching clinical risk,” paragraph 533); 
determine, based on whether the represented blood glucose level is determined to be acceptable, whether a supplementary glucose value need to be determined (multiple conditions under which to obtain reference analyte value are disclosed, paragraphs 526, 533)
determine at least one supplementary glucose value (reference data is used to supplement and calibrate the sensor data, paragraphs 527-529); and
a sensor for measurement of the first glucose value (sensor system 10, Fig. 15).
Brister teaches all claim limitations except for analyzing and determining a supplementary glucose value from an individual’s speech, wherein the blood glucose value derived from speech has an inherent second delay shorter than the first delay. Brister teaches that reference data can come from a blood glucose meter or from another continuous analyte sensor (paragraphs 527-529). However, Brister does not explicitly teach other sensors that can be used as reference sensors, thus, one would be motivated to look for other existing glucose sensing combinations. Medtronic teaches analogous art comprising an orthogonally redundant glucose monitoring system with a transcutaneous optical sensor and an electrochemical sensor that allows for more comfortable, reliable, and accurate sensing compared to systems that rely on blood glucose meters or a second electrochemical sensor for calibration (paragraphs 93-94, 99; Figs. 48A-48B). Scienmet teaches that blood glucose levels can be determined by recording fluctuations in the voice of a person (pg. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Brister with the teachings of Medtronic and Scienmet such that the supplementary glucose value is determined from speech of an individual instead of from a blood glucose meter or another continuous analyte sensor. First, since Brister doesn’t explicitly teach other sensors suitable for use in the system, one would be motivated to look within the art for known combinations or methods of estimation. Second, Medtronic teaches that orthogonal redundancy reduces the need for finger stick calibration while improving accuracy of the overall system (paragraphs 93-94, 98-99), so one would be motivated to choose a glucose sensor with a different failure mode as a reference data source in order to improve Brister’s system in the same way. Third, blood glucose values derived from speech was a non-invasive (Scienmet pg. 2, paragraph 5) estimation method known within .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brister in view of Medtronic and Scienmet, as applied to claim 1 above, and further in view of Cronin (WO 2016/151479), which was previously cited in the Non-Final Office Action dated April 7, 2021.
Regarding claim 9, the combination of Brister, Medtronic, and Scienmet teaches an orthogonally redundant sensor system based on an electrochemical sensor and a voice-based glucose sensor, but reporting the measured glucose values at a different frequency depending on the value of the redundant sensor is not explicitly taught by the above three references. Cronin teaches a method (paragraph 10, Fig. 14) for modifying the sampling frequency of a sensor of a wearable device comprising the steps of receiving sensor data at a first frequency (step 1420), comparing the received sensor data to a predetermined sensor data threshold (step 1430), and adjusting the first frequency to a second frequency when the sensor data exceeds a predetermined sensor threshold (steps 1440, 1450). Cronin teaches the wearable device can have one or more sensors for measuring conditions including blood glucose (paragraph 61). Cronin teaches that changing the sampling frequency in this way preserves battery life by reducing the sampling rate unless a sensor measurement indicates a potential health risk (paragraphs 54, 139).
.

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Brister does not disclose the amended claims because basing the performance of calibration on the rate of change of glucose concentration is not the same as selectively initiating the calibration “depending on whether the represented blood glucose level is determined to be acceptable,” as recited in amended claim 1 (Applicant’s Remarks, pg. 10). Applicant further asserts that determining whether or not a blood glucose level is acceptable is a qualitative result of the glucose data that is different from a quantitative stability of the glucose data.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791